U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2009 [ ] TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Ocean Smart, Inc. (Exact name of registrant as specified in its charter) Nevada 20-3113571 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) US Representative Office 400 Professional Drive, Suite 310, Gaithersburg, Maryland 20878 (Address of principal executive offices (zip code)) (250) 757-9811 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer Accelerated Filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes [] No [X] As of January 13, 2010, there were 26,370,147 shares of Common Stock, par value $0.001 outstanding, 7,773,998 shares of Series A Preferred Stock, par value is $.001, 207 shares of Series B Preferred Stock, par value is $.001, 747,870 shares of Series C Preferred Stock, par value is $.001 and 304,558 shares of Series D Preferred Stock, par value is $.001. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Consolidated Balance Sheets at November 30, 2009 (unaudited) and August 31, 2009 3 Unaudited Consolidated Statements of Operations for the three months ended November 30, 2009 and2008 4 Unaudited Consolidated Statements of Cash Flows for thethree months ended November 30, 2009 and2008 5 Unaudited Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis or Plan of Operation 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II – OTHER INFORMATION 16 Item 1.Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 16 Item 3.Defaults Upon Senior Securities 17 Item 4.Submission Of Matters To A Vote Of Security Holders 17 Item 5.Other Information 17 Item 6.Exhibits 17 2 PART I – FINANCIAL INFORMATION OCEAN SMART, INC. CONSOLIDATED BALANCE SHEETS NOVEMBER 30 and AUGUST 31, 2009 November 30, August 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Inventory Other current assets Total current assets Property, plant and equipment, net Long-term inventory Investments in other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short term debt $ $ Line of credit Current portion of long term debt Accounts payable and accrued liabilities Total current liabilities Long term debt, net of current portion Total liabilities Stockholders' equity Series A Preferredstock, par $0.001, 10,000,000 authorized, 7,773,998 issued and outstanding at November 30 and August 31, 2009, respectively Series B Preferredstock, par $0.001, 220 - - authorized, 207 issued and outstandingat November 30 and August 31, 2009, respectively Series C Preferredstock, par $0.001, 1,000,000 authorized, 747,870 issued and outstanding at November 30 and August 31, 2009, respectively Series D Preferredstock, par $0.001, 380,000 authorized, 304,558 issued and outstanding at November 30 and August 31, 2009, respectively Common stock, par $0.0001, 100,000,000 authorized, 25,920,296issued and outstanding at November 30 and August 31, 2009, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) - foreign exchange adjustment ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements 3 OCEAN SMART, INC. CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED NOVEMBER 30, 2009 and 2008 (unaudited) Revenue $ $ Cost of goods sold Gross profit (loss) ) Expenses: General and administrative expenses Salaries and benefits Total operating expenses ) ) Loss from operations ) ) Other income (expense): Interest (expense), net ) ) Other income (expense) ) - Total other income (expense), net ) ) Net loss $ ) $ ) Net loss applicable to common shareholders $ ) $ ) Foreign currency translation ) Comprehensive loss $ ) $ ) Net loss per Share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to consolidated financial statements 4 OCEAN SMART, INC. CONSOLIDATED STATEMENTS OF CASHFLOWS THREE MONTHS ENDED NOVEMBER 30, 2009 and 2008 (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock option expense Changes in current assets and liabilities: Accounts receivable ) Prepaid expenses Other current assets - - Loan receivable, related party - ) Inventory Accounts payable ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Other assets ) - Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds (payments) from line of credit ) ) Payment of short term debt ) - Proceeds from long term debt - ) Net cash used in by financing activities ) ) Foreign currency translation effect ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information Net cash paid: Interest $
